Case 15-11089-TPA     Doc 78   Filed 10/29/20 Entered 10/29/20 13:32:25         Desc Main
                               Document     Page 1 of 5
                    IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

   In re:
   Jeffrey Martin Feldmiller            :          Case No.15-11089-TPA
   Sandra Lee Feldmiller                :          Chapter 13
                Debtor(s)               :
   Ronda J. Winnecour, Trustee          :
                                        :          Related Doc. 74 and 77
              Movant(s)                 :
                                        :
              vs.                       :
   NewRez LLC d/b/a Shellpoint Mortgage :
   Servicing                            :          Hearing Date
              Respondent(s)             :

                     TRUSTEE’S MOTION FOR DETERMINATION
                     OF FINAL CURE UNDER F.R.B.P. 3002.1(h)

          AND NOW, comes Ronda J. Winnecour, through counsel, and avers as

   follows:

       1. This matter pertains to the Notice of Final Cure (“Notice”) of the mortgage of

          NEWREZ LLC D/B/A SHELLPOINT MORTGAGE SERVICING (Claim 4)

          (“Mortgage Creditor”) filed at Doc 74.1 The Notice states that the mortgage

          has been paid through October 2020, and the Debtors are due to resume

          mortgage payments in November 2020. The Notice included a detailed list

          of all payments made by the Trustee on account of the mortgage during the

          course of the Bankruptcy.

       2. Mortgage Creditor’s response (at Doc 77) agrees with Trustee’s Notice, that

          prepetition default payments have been cured, but alleges (a) payments are

          due for June 2020 and thereafter, and (b) the amount due, is $1,411.57,

          representing 3 monthly mortgage payments less unapplied funds.

       3. Trustee asserts that there is no deficiency as of November 1, 2020.


   1Claim 4 was disallowed by Order at Doc 40. Mortgage Creditor was to have filed
   an amended proof of claim, but never did so. The arrears paid were per plan.
Case 15-11089-TPA      Doc 78      Filed 10/29/20 Entered 10/29/20 13:32:25     Desc Main
                                   Document     Page 2 of 5
      4. The Trustee disbursed payments in accordance with the debtors’ plan dated

           November 9, 2015, and subsequent payment change notices filed by the

           creditor as follows:

                                                             Accrued amount
   Begin           End               Mos Pmt     Total
                                                             Paid
   11/01/2015 12/01/2016 13               446.54 5,805.02    5,805.02
   12/01/2016 12/01/2018 24               694.33 16,663.92 22,468.94
   12/01/2018 12/01/2019 12               725.34 8,704.08    31,173.02
   12/01/2019 11/01/2020 11               690.04 7,590.44    38,763.46


      5. There are no allowed Notice(s) of Postpetition Mortgage Fees, Expenses, and

           Charges of record that are unpaid.

      6. According to the debtors’ plan and subsequent payment change notices filed

           by the creditor, as set forth in the above table, the Trustee was to have paid

           the mortgage creditor the sum total of $38,763.46 for the period

           11/01/2015 to 10/31/2020. Trustee’s records reflect that the Mortgage

           Creditor was paid that amount.

      7. The case was filed 10/12/15.          Trustee therefore treated the first post-

           petition mortgage payment as coming due November 2015. According to the

           mortgage, the payment is due the 1st of the month. The payment amount

           utilized for November 2015 – 2016 was that set forth for in the first payment

           change notice (filed 11/10/2016) for pre December 2016 payments (as well

           as in the plan).       Subsequent period payments were based on the filed

           payment change notices.

      8. Trustee cannot definitively identify the source of the discrepancy in the

           Mortgage Creditor’s accounting. Trustee believes that a useful place to start

           the analysis is for the Mortgage Creditor to (a) identify any payments the
Case 15-11089-TPA    Doc 78   Filed 10/29/20 Entered 10/29/20 13:32:25        Desc Main
                              Document     Page 3 of 5
         Trustee claims to have made that Creditor denies receiving; and (b) provide

         a total of what it believes it should have received for the applicable period

         and how it calculated the amount (in a table like the Trustee prepared so

         it is easy to understand and the source of any discrepancy is easily

         identified). This will at least provide a clue where the error may be. Trustee

         would note, however, in the event that the Mortgage Creditor prepares such

         a table and it comes up with different monthly payments than Trustee, it

         should identify the filing date for the applicable payment change notice that

         sets out the different payment amount (or the source of its determination of

         the monthly payment if different from a filed payment change notice).

      9. Absent a showing that the Mortgage Creditor should have been paid more

         than $38,763.46 paid, the Mortgage should be deemed cured and current

         through 10/31/2020, with the next payment due, from the Debtors, for

         November, 2020.

      WHEREFORE, the Trustee respectfully requests that the Court: (A) determine

   that the Trustee has disbursed all payments in accordance with the Debtors’

   Chapter 13 Plan through October 2020 as to the mortgage held by Mortgage

   Creditor; and (B) Order that Mortgage Creditor is prohibited from adding any fees

   or other charges to the debtors’ account in connection with the filing of its

   Response, or for attending any hearing in this matter.

                                           RONDA J. WINNECOUR,
                                           CHAPTER 13 TRUSTEE
   Date: 10/29/20                          By:  /s/ Owen W. Katz
                                                Owen W. Katz PA I.D. #36473
                                                Attorney for Trustee
                                                Office of the Chapter 13 Trustee
                                                U.S. Steel Tower – Suite 3250
                                                600 Grant Street
                                                Pittsburgh PA 15219
                                                okatz@chapter13trusteewdpa.com
Case 15-11089-TPA     Doc 78   Filed 10/29/20 Entered 10/29/20 13:32:25    Desc Main
                               Document     Page 4 of 5
                   IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

   In re:
   Jeffrey Martin Feldmiller            :       Case No.15-11089-TPA
   Sandra Lee Feldmiller                :       Chapter 13
                Debtor(s)               :
   Ronda J. Winnecour, Trustee          :
                                        :       Related Doc. 74 and 77
              Movant(s)                 :
                                        :
              vs.                       :
   NewRez LLC d/b/a Shellpoint Mortgage :
   Servicing                            :       Hearing Date
              Respondent(s)             :

                               CERTIFICATE OF SERVICE


         I hereby certify that on the 29th of October 2020, I served one true and
   correct copy Motion, Proposed Order and Notice of Hearing with Response Deadline
   on the following parties in interest by United States first-class mail, postage
   prepaid, addressed as follows:

   Joseph S. Sisca, Esquire
   Assistant U.S. Trustee
   Suite 970, Liberty Center
   1001 Liberty Avenue
   Pittsburgh, PA 15222

   Jeffrey Martin Feldmiller
   Sandra Lee Feldmiller
   11755 Carter Road
   Albion, PA 16401

   Michael S. Jan Janin, Esquire
   Quinn Buseck Leemhuis, et al.
   2222 W. Grandview
   Erie, PA 16506

   Bruce Williams, CEO
   NewRez LLC
   1100 Virginia Drive, Suite 125
   Fort Washington, PA 19034
   *By Certified Mail
Case 15-11089-TPA    Doc 78    Filed 10/29/20 Entered 10/29/20 13:32:25   Desc Main
                               Document     Page 5 of 5

   New Residential Mortgage LLC
   Attention: Keith Labell
   PO Box 10826
   Greenville, SC 29603-0826

   Nora Stone
   RAS CRANE LLC
   10700 Abbott’s Bridge Road, Suite 170
   Duluth, GA 30097

   Mukta Suri
   Bonial & Associates, P.C.
   PO Box 9013
   Addison, TX 75001




                                                /s/Rosa M. Richard_______
                                                Office of Chapter 13 Trustee
                                                US Steel Tower – Suite 3250
                                                600 Grant Street
                                                Pittsburgh, PA 15219
                                                (412) 471-5566
                                                cmecf@chapter13trusteewdpa.com
